     Case 1:20-cv-00596-AWI-SAB Document 64 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    DARONTA T. LEWIS,                                Case No. 1:20-cv-00596-AWI-SAB (PC)
 8                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, AND DENYING
 9           v.                                        PLAINTIFF’S MOTION FOR ACCESS TO
                                                       LEGAL PROPERTY
10    DR. G. UGWUEZE, et al.,
                                                       (Doc. Nos. 53, 55)
11                       Defendants.
12

13          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights

14   action under 42 U.S.C. § 1983.

15          On January 22, 2021, the magistrate judge assigned to this action issued findings and

16   recommendations, recommending that Plaintiff’s motion for access to his legal property be

17   denied. Doc. No. 55. The findings and recommendations were served on Plaintiff and contained

18   notice that objections were to be filed within fourteen days. Id. No objections were filed and the

19   time to do so has now passed.

20          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

21   de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

22   the findings and recommendations are supported by the record and proper analysis.

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                       1
     Case 1:20-cv-00596-AWI-SAB Document 64 Filed 03/17/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations (Doc. No. 55) that were filed on January 22,

 3               2021, are ADOPTED in full; and

 4         2.    Plaintiff’s motion for access to his legal property (Doc. No. 53) that was filed on

 5               January 21, 2021, is DENIED.

 6
     IT IS SO ORDERED.
 7

 8   Dated: March 16, 2021
                                              SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
